1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:17-cr-00306-JCM-VCF
      vs.                                                 ORDER
9     ANTHONY OKEAKPU,
10                          Defendant.

11

12          Before the court is the United States of America v. Anthony Okeakpu, case number 2:17-cr-00306-
13   JCM-VCF.
14          Accordingly,
15          IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM, September 26, 2019,
16   in Courtroom 3D.
17          IT IS FURTHER ORDERED that Dustin R. Marcello, Esq. and Liborius I. Agwara, Esq. are both
18   present in person at the scheduled hearing.
19          The U.S. Marshal is directed to transport defendant to and from the hearing.
20

21          DATED this 18th day of September, 2019.
                                                                _________________________
22
                                                                CAM FERENBACH
23
                                                                UNITED STATES MAGISTRATE JUDGE

24

25
